Citation Nr: 0617957	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder to include 
anxiety and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had active service from October 1937 to September 
1941, and from January 1942 to September 1945.  While serving 
aboard the SS SAMUEL Q. BROWN on May 23, 1942, the veteran, 
then a Boatswains Mate First Class, was wounded as a result 
of enemy submarine action.  Along with five members of his 
gun crew, he was picked up and taken to FL for treatment of 
burns primarily in his lower extremities for which he 
received the Purple Heart Medal in August 1945.

Service connection is in effect for residuals multiple burns 
of the lower extremities and right buttock.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in July 2004; he did not appear.

In recent written brief, the veteran's representative has 
argued that the claim has been open since the original claim, 
and thus the issue is more appropriately entitlement to 
service connection rather than whether new and material 
evidence has been submitted to reopen the claim therefor.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed his initial claim for service connection 
for a psychiatric disorder which he described as PTSD, in a 
VA Form 21-4138 dated in February 2001.  At that time he said 
he was seeking treatment at the local Vet Center for his 
nervousness due to combat trauma.

A VA examination in June 2001 noted his history of having 
been on merchant ships which were torpedoed in World War II.  
He said he had been hospitalized for 3 months after the cited 
burn incident.  He also noted that once he had been placed in 
the lifeboat, he had been verbally confronted by the German 
submarine captain.  As for current complaints, the examiner 
noted that he had had some recurrent distressing 
recollections of the event.  He had some difficulty falling 
asleep and staying asleep.  The examiner noted that he had 
obviously had a very traumatic experience in World War II, 
and that most people would consider this a traumatic event 
that was out of the range of most normal human experience.  
However, it was noted that the veteran did not seem to suffer 
from PTSD based on the noted criteria, and that there did not 
appear to be an acquired psychiatric problem present.

Some clinical records were later received from 2001 and until 
2003 showing that the veteran had complaints of some 
anxiousness, but continued to deny many associated symptoms 
except for irritability.  He described some stressful in-
service incidents including where one fellow crewman died in 
addition to the burn incident. The clinical records noted 
that while the first evaluations did not show anxiety 
symptoms, they would "further explore possibility of 
psychological impact of military trauma".  The last report 
of record from March 2003 noted he was confused and 
frustrated.

Based on the evidence of record, in order to ensure that all 
pertinent data are of record, and that the veteran's due 
process is secured, the Board finds that additional 
development would be beneficial.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
If he has 
any 
private 
treatment 
records 
or any 
collatera
l 
documenta
tion of 
mental 
health 
problems 
since 
service, 
he should 
provide 
them.  
The RO 
should 
assist as 
required.

The 
veteran's 
complete, 
up-to-
date VA 
clinical 
records 
should 
also be 
acquired 
including 
from all 
VA 
facilitie
s 
identifie
d by him 
as 
treating 
him since 
2001 
including 
the VAMC 
San Diego 
and Vet 
Center.

2.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
prepared, 
and the 
veteran 
and his 
represent
ative 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


